Appeal by claimant. This is a death case. Deceased died while he was pushing a truck with a load of about 2,500 pounds. The temperature in the kiln room where he was working was 90 to 95 degrees. The board in its memorandum decision which reversed an award made by a referee stated “ co-worker’s testimony is to the effect that he saw deceased lying ‘ right behind the load ’ while both waited for the elevator. He furthermore testified that their work consisted solely of moving the trucks around and that nothing unusual happened on that day, and that claimant did not complain to him and that ‘ you take the truck and trot along like a baby carriage.’ ” The testimony upon which that statement is founded was given by the witness Fleming, as follows: “ Q. Pushing trucks of substantially the same weight? A. You can never tell the. weights. They are all different weights. Unless you look at the slip you can’t tell what is on them. Referee: You know how much effort you had to use to push the truck that morning? A. Yes. Q. How much? A. An average load. Q. What effort do you have to use? Do you take them with one hand and trot along? A. Yes, like a baby carriage. Q. Do you have to get down like a truck horse? A. You got to get down and pull. Q. And pull hard? A. Yes.” The statement by the board indicates a misconception of the testimony. The claim should be remitted for further consideration and for the taking of such additional testimony as the parties present. Decision reversed, with costs to the claimant against the employer and carrier, and matter remitted to the Workmen’s Compensation Board. All concur.